UNITED STATES COURT OF APPEALS

                         For the Fifth Circuit




                              No. 92-3396




                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                VERSUS


                           EDWARD ROBICHAUX,

                                                 Defendant-Appellant.




          Appeals from the United States District Court
              for the Eastern District of Louisiana
                            (July 1, 1993)


Before WISDOM, DAVIS, and SMITH, Circuit Judges.

WISDOM, Circuit Judge.

     This criminal case involves mail and wire fraud which led to

the failure of an insurance company.     We AFFIRM the conviction on

all three counts and also AFFIRM the sentence.



                                  I.



     Edward Robichaux was the CEO of North American Financial
Corporation   (NAFC).      Edward   Street    was   the    CEO   of   Windmier

Financial Services (Windmier). In April 1989, Robichaux and Street

formed a joint venture, N.W. Venture.

     To fund this venture, Street contributed approximately $13

million in Federal National Mortgage Company securities (FNMAs or

"Fannie-Maes"). These securities did not belong to Street but were

held in trust by several banks.      Street learned the identification

numbers of these securities and through this information was able

to act as if he had control over these securities.                    Street's

financial manipulations led to his conviction for bank fraud and

wire fraud.   Robichaux did not pay anything for these securities.

     In June 1989, Robichaux attempted to secure a $2.2 million

dollar loan from the People's Bank in Biloxi.             He proposed to use

one of the FNMA's as collateral.         On June 8, 1989, Robichaux faxed

a letter of guarantee to the People's Bank reflecting that he did

own the securities.       This conduct forms the substance of count

three.   The loan was not completed because Robichaux could not

produce the securities.

     Shortly thereafter, Robichaux entered into an agreement with

Gordon L. Rush, who owned Presidential Fire and Casualty Company

(Presidential).     Robichaux assigned the Fannie-Maes to G.L.R.,

Inc., (GLR) in exchange for various GLR assets, including GLR

stock.   GLR then assigned these FNMAs to Presidential as a capital

contribution.        Without    incurring     any   corresponding        debt,

Presidential placed the FNMAs on its books.           The effect of this

assignment    was   to   make   Presidential    appear      to   be   solvent.


                                     2
Presidential continued to issue insurance policies (and collect

premiums) for without this $13 million, Presidential would have

been undercapitalized and thus barred from any further insurance

business.

     At this time, Rush wrote personal checks to Robichaux for

commissions totaling $86,000, which was funded by Presidential.

     On October 2, 1989, Robichaux faxed to the Texas State Board

of Insurance (Texas) a letter verifying that approximately $12.78

million in Fannie-Maes was held by NAFC on behalf of GLR, free and

clear of any encumbrance.      Count two of the indictment is based on

this misrepresentation.

     In     December   1989,   the    Louisiana       Insurance     Commission

(Commission)    retained   Deloitte      &   Touche     (Touche)    to   audit

Presidential.     Touche asked Robichaux to verify Presidential's

ownership of the FNMAs.        Robichaux verified that the FNMAs were

held by him for GLR by letter on December 18, 1989.               Count one of

the indictment is based on this verification.             Touche relied on

Robichaux's verification and issued a favorable audit. On November

12, 1991, Presidential was declared insolvent.

     Gordon Rush and Edward Street have been convicted of charges

related to Robichaux's.    Rush is awaiting sentencing, and Street's

appeal is pending before this Court.

     Robichaux was indicted on September 13, 1991 for mail fraud

(count one) and two counts of wire fraud (counts two and three).

After a four day trial, a jury found Robichaux guilty on all

counts.     The district court sentenced Robichaux to fifty-seven


                                     3
months in jail.

                                  II.

     Robichaux raises numerous points of error.           We have arranged

them in seven categories:

     A. 404(b) Evidence.

     B. Failure to Disclose Grand Jury Transcript.

     C. Surplusage in the Indictment.

     D. The Non-Severance of the Indictment.

     E. Sufficiency of the Evidence.

     F. Prosecutorial Misconduct.

     G. Sentencing.



A. 404(b) Evidence.

     In the fall of 1987, Robichaux admitted to an undercover FBI

agent that he knew that certain bonds he intended to use to

increase the assets of another insurance company which was owned by

Rush were fraudulent.     Robichaux subsequently inflated the assets

of this insurance company with these bonds.          On September 14, 1988,

he pleaded guilty to this crime.

     The district court permitted the FBI agent to testify at this

trial about Robichaux's earlier conduct.        Federal Rule of Evidence

404(b)   allows   the   introduction    of   other    crimes   as   proof   of

knowledge and intent.1     The district court must also undertake a

     1
        FRE 404(b) provides:
          Other crimes, wrongs, or acts. Evidence of other
crimes, wrongs, or acts is not admissible to prove the character
of a person in order to show action in conformity therewith. It
may, however, be admissible for other purposes, such as proof of

                                   4
403   probity--prejudice     balancing.2         The     district   court's

determinations on these matters "will not be disturbed absent a

clear showing of abuse of discretion".3

      The government was required to prove that Robichaux had the

specific intent to commit fraud.         Robichaux asserted at trial that

he lacked this intent, and in his brief to this Court contended

that he did not know "what was going on".                Because intent is

subjective, it is often difficult to prove.        This was the rationale

behind allowing evidence of other crimes to show intent under

404(b).

      Robichaux   was   on   trial   for     enhancing    with   fraudulent

securities the assets of an insurance company owned by Rush.           That

just a few years ago, Robichaux had knowingly used fraudulent

securities to increase the assets of another insurance company

owned by Rush made it substantially less likely he did not know

"what was going on" and had acted without intent to commit fraud in

this case.



motive, opportunity, intent, preparation, plan, knowledge,
identity, or absence of mistake or accident.
      2
        FRE 403 provides:
          Exclusion of Relevant Evidence on Grounds of Prejudice,
Confusion, or Waste of Time Although relevant, evidence may be
excluded if its probative value is substantially outweighed by
the danger of unfair prejudice, confusion of the issues, or
misleading the jury, or by considerations of undue delay, waste
of time, or needless presentation of cumulative evidence.
See U.S. v. Beechum, 582 F.2d 898 (5th Cir. 1978) (en banc) cert.
denied, 440 U.S. 920 (1979) for a discussion of this two-step
approach to admission of extrinsic evidence.
      3
U.S. v. Emery, 682 F.2d 493, 497 (5th Cir. 1982) cert.
denied 459 U.S. 1044 (1982).

                                     5
     The probative value of this evidence is strong.                The district

court must also consider the prejudicial effect and whether the

probative    value   is    substantially       outweighed    by   the    attendant

prejudice.     Because the offenses are so similar the potential

prejudice is great, for there is the risk that the jury may become

confused or convict the defendant under a propensity theory.                   The

prejudice,    however,     results      from   the   great   probative     value.

Indeed, the earlier evidence is so similar that it almost amounts

to a signature.      The district court acted properly in admitting

this evidence and wisely instructed the jury as to the limited

purpose of this extrinsic evidence.

B. Failure to Disclose Grand Jury Transcript.

     The government did not turn over to Robichaux the grand jury

transcript of Jennifer Matte, an attorney for Presidential, who

testified    at   Robichaux's     trial.        This   failure      to   disclose,

Robichaux argues, requires a new trial.

     The grand jury testimony consisted only of Matte stating her

name, occupation, and that she was counsel for Presidential.                   She

thereupon    invoked      the   Fifth    Amendment     and   gave    no    further

testimony.    At trial, Matte was more loquacious (her testimony

occupies forty-five pages of volume 11 of the transcript), and her

testimony was harmful to Robichaux.             Robichaux suggests that if he

had known about this prior testimony, he would have cross-examined

her about it and sought to impeach her.

     Robichaux's argument fails.               The law is clear that cross-

examining a witness about an invocation of the Fifth Amendment at


                                         6
a grand jury proceeding is not permitted.4     This Court has held

that, "The only . . . purpose for which defense counsel might have

sought to introduce [the witness's] past silence [before a grand

jury] would have been to infer that the witness had something to

hide.    Because a plea of privilege in such circumstances is not

probative of guilt, the court properly excluded the evidence . . .

A claim of privilege is wholly consistent with innocence."5

     Because the law is clear that Matte could not be questioned

about her earlier testimony, we need not reach the question of

whether this evidence is material under Brady v. Maryland, 373 U.S.
83 (1963) and U.S. v. Bagley, 473 U.S. 667 (1985) or falls under

the Jencks Act.

C. Surplusage in the Indictment.

     Robichaux sought to have parts of the indictment struck.     We

review for abuse of discretion.

     Robichaux's argument is meritless.     The cast of characters

including Rush in paragraph A of the indictment is accurate,

helpful, and relevant.    The listing of the victims including the

citizens of Louisiana and Texas in paragraph B appears to be an

accurate listing of those who suffered because of Robichaux's

alleged fraud.    Finally, as this Court has stated, the use of the

phrase "`scheme and artifice to defraud' [in paragraph B] does not

make the indictment defective . . . [it was] meant only to



     4
U.S. v. Johnson, 585 F.2d 119, 126-27 (5th Cir. 1978).
     5
         Id.

                                  7
elaborate the nature of [the defendant's] fraudulent activity".6

The district court did not abuse its discretion in refusing to

strike portions of the indictment.

D. The Non-Severance of the Indictment.

     Robichaux claims that counts one and two were improperly

joined with count three.

     We must consider whether either a misjoinder or a prejudicial

joinder has occurred.

     This Court has held that misjoinder "is a matter of law which

is completely reviewable on appeal, but rule 8 [of the Federal

Rules of Criminal Procedure]7 is to be broadly construed in favor

of initial joinder".8 Rule 8's transaction requirement is flexible

and "may comprehend a series of many occurrences, depending not so

much upon the immediateness of their connection as upon their

logical relationship".9

     Prejudicial joinder is committed to the discretion of the

trial court, and reversal is warranted only if the defendant can


     6
U.S. v. Lennon, 814 F.2d 185, 190 (5th Cir. 1987), cert.
denied, 484 U.S. 928 (1987).
     7
        Rule 8(a) provides:
          Joinder of Offenses. Two or more offenses may be
charged in the same indictment or information in a separate count
for each offense if the offenses charged, whether felonies or
misdemeanors or both, are of the same or similar character or are
based on the same act or transaction or on two or more acts or
transactions connected together or constituting parts of a common
scheme or plan.
     8
U.S. v. Fortenberry, 914 F.2d 671, 675 (5th Cir. 1990)
cert. denied 111 S. Ct. 1333 (1991).
     9
         Id.

                                8
show clear prejudice from the trial court's refusal to sever.10

      Some of the same securities used in the transaction that forms

the basis of count three were used in the transaction that was the

basis for counts one and two.           Both transactions occurred within a

few   months     of    each    other.     They   require    similar   background

explanations.         Although different victims were involved, they are

logically related.            Moreover, Robichaux has not demonstrated any

prejudice which resulted from this joinder.                 Therefore, we hold

that the district court neither erred nor abused its discretion in

refusing to sever the indictment.

E. Sufficiency of the Evidence.

      This     Court    reviews     a   contention   that    the   evidence   was

insufficient "in the light most favorable to the verdict" and

inquires "whether a reasonable juror could find the evidence

establishes guilt beyond a reasonable doubt".11

      Robichaux argues that the government failed to prove intent to

commit fraud.     This Court has pointed out that in a mail fraud case

proof of intent "may arise by inference from all of the facts and

circumstances surrounding a transaction". 12               In a wire fraud case

we stated, "Intent to defraud another for [one's] personal gain

constitutes the specific intent to defraud as required by the wire



      10
           Id.
      11
        U.S. v. Salazar, 958 F.2d 1285, 190-91 (5th Cir. 1992)
cert. denied 113 S. Ct. 185 (1992).
      12
U.S. v. Aubrey, 878 F.2d 825, 827 (5th Cir. 1989) cert.
denied 493 U.S. 922 (1989).

                                          9
fraud statute."13

       Rush paid Robichaux $86,000 in commission payments. Robichaux

told        Texas   and   Touche   that    he    held    the   Fannie-Maes   for

Presidential/GLR. There was a side agreement between Robichaux and

Rush that the Fannie-Maes would revert to Robichaux and NAFC if

Presidential became insolvent.            This side agreement was not filed

with the Jefferson Parish Clerk of Court or shown to Touche, Texas,

or Commission while the agreement purporting to transfer the

Fannie-Maes to Presidential was filed. The 404(b) evidence is also

indicative of intent.          This Court "will not lightly overturn a

determination by the trier of fact that the accused possessed the

requisite intent [to commit fraud],"14                  and there is more than

sufficient evidence here to affirm a verdict that Robichaux knew

"what was going on" and had the intent to commit fraud.

F. Prosecutorial Misconduct.

       Robichaux      contends     that    the    prosecutor    made   improper

statements in both her opening and closing arguments.15 The alleged

       13
U.S. v. St. Gelais, 952 F.2d 90, 96 (5th Cir. 1992)
cert. denied 113 S. Ct. 439 (1992).
       14
              Aubrey at 827.
       15
        In her opening argument, the prosecutor stated, "...And
you will hear how much the loss was to the State of Louisiana.
And, as you know, the State of Louisiana is the taxpayers and the
taxpayers are the citizens. And not only is there a loss of the
taxpayers and citizens but all those people that went in to get
insurance and said I need to insure my car so if its stolen or
someone rear ends me or, you know, if I get in an accident of any
kind I can make sure if I am hurt or my child is hurt they can go
to the hospital and the bill is covered. Well, guess what, it
was not covered...."
          In her closing argument, the prosecutor stated: "This
is of monumental importance to the defendant you're told. Well,

                                          10
impropriety     is    that    the   prosecutor    suggested      that   Louisiana

citizens and all those who seek to purchase insurance suffer from

Robichaux's fraud.        This, Robichaux argues, placed the jurors in

the position of victims and thereby prejudiced him.

     The appellant objected only to the closing statement.                        The

opening   remark,      therefore,      is   reviewed    under    a   plain   error

standard.16      If    this    Court   finds     the   closing    remark     to    be

misconduct, we must determine whether it casts serious doubt upon

the correctness of the jury's verdict.17

     Neither statement was unduly prejudicial.             The government was

attempting to explain a rather complicated financial transaction

and tried to make it easier for the jury to understand the effect

of the fraud.         In essence, the government said that this crime

affects us all.         Counsel is allowed "wide latitude in closing

arguments".18 A prosecutor is allowed to "impress upon the jury the

seriousness of the charges".19          The comments about which Robichaux

complains were within the bounds of reasonableness in impressing

upon the jury the seriousness of the charges.



I will tell you what, this case is of monumental importance to
every person who ever bought a policy, every person that ever
paid to have their car insured from Presidential Fire &
Casualty."
     16
U.S. v. Carter, 953 F.2d 1449, 1461 (5th Cir. 1992)
cert. denied 112 S. Ct. 2980 (1992).
     17
          Carter at 1457.
     18
U.S. v. Lowenberg, 853 F.2d 295, 304 (5th Cir. 1988)
cert. denied 489 U.S. 1032 (1989).
     19
          Id.

                                        11
G. Sentencing.

     Robichaux    has   two   complaints   about   the   sentencing:   the

district court incorrectly determined the amount of loss which

stemmed from his fraudulent behavior, and the district court did

not reduce his sentence for acceptance of responsibility.

     1. Amount of Loss.

     Robichaux argues that the only loss which can be clearly

established from his actions is the $86,000 payment.         The district

court held that a $5-10 million loss can reasonably be calculated

from the facts.    "Factual findings regarding sentencing factors .

. . are entitled to considerable deference and will be reversed

only if they are clearly erroneous.          A factual finding is not

clearly erroneous as long as it is plausible in light of the record

read as a whole."20

     We must determine, therefore, whether it was clearly erroneous

to find that the losses attributable to Presidential's failure

resulted from Robichaux's actions in placing fraudulent securities

on Presidential's books.       It is not clearly erroneous to assume

that if Touche had not issued a favorable audit for Presidential,

which only occurred because of Presidential's fraudulently inflated

balance sheet, the Commission would have acted to liquidate the

firm at an earlier date and minimized the losses.         As of the date

of the presentence report, the cost to the state of Louisiana that

resulted from the failure of Presidential was estimated at $10



     20
U.S. v. Sanders, 942 F.2d 894, 897 (5th Cir. 1991).

                                    12
million.21 The commentary to the fraud guidelines states, "The loss

need not be determined with precision.          The court need only make a

reasonable estimate of the loss, given the available information."22

The district court's decision to value the loss resulting from

Robichaux's fraud at between $5 and $10 million dollars is a

reasonable estimate and is not clearly erroneous.

     2. Acceptance of Responsibility.

     This Court's review of the district court's decision not to

reduce    the   guideline   level   by    two   points   for   acceptance   of

responsibility is "entitled to great deference"23.             The extent of

Robichaux's acceptance of responsibility appears in a short note to

the probation officer in which he wrote, "I made a mistake for

which I am very sorry."      He presents no additional support for his

argument.       Robichaux's continuing assertion of lack of intent

suggests that he has not fully accepted responsibility for his

actions.     The district court acted properly in refusing to award

two points for acceptance of responsibility.24

                                    III.

     21
        Dale Reed, an insurance liquidator hired by the
Louisiana Insurance Guarantee Association (LIGA) told the
probation officer that "the State of Louisiana has already
suffered an approximate loss of at least $10,000,000. This
figure is, however, expected to grow." (Presentence Report pp.6-
7).
     22
           U.S.S.G. § 2F1.1 comment 8.
     23
U.S. v. Edwards, 911 F.2d 1031, 1034 (5th Cir. 1990)
quoting U.S.S.G. § 3E1.1 comment 5.
     24
        The Court would like to commend the government for an
excellent brief. It states the facts and law clearly in simple
declarative sentences.

                                     13
We AFFIRM the judgment of the district court.




                          14